DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed July 5, 2022. In the applicant’s reply; claims 1-12 and 10 were amended, and claim 19 was added.  Claims 1-19 are pending in this application.

Response to Arguments
Applicants' amendments filed on July 5, 2022 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on April 5, 2022.
Applicant’s amendments overcome the rejections of claims 1-18 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of claims 1-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 1-4, 8-13 and 17-18 under 35 U.S.C. 103(a) as being unpatentable over Waragai et al. (US PGPub US 2009/0232403 A1), hereby referred to as “Waragai”, in view of Hisada et al. (US PGPub US 2016/0132731 Al), hereby referred to as “Hisada”, and the rejection is hereby withdrawn. 
Applicant’s amendments overcome the rejections of Claims 5-7 and 14-16 under 35 U.S.C. 103(a) as being unpatentable over Waragai et al. (US PGPub US 2009/0232403 A1), hereby referred to as “Waragai”, in view of Hisada et al. (US PGPub US 2016/0132731 Al), hereby referred to as “Hisada”, further in view of Tsao (US PGPub US 2015/0131897 A1, hereby referred to as “Tsao”), and the rejection is hereby withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The prior art fails to teach the method of Claim 1, which specifically comprises the following features in combination with other recited limitations:
- A registration system, comprising: 
- a camera that captures an image including a recognition target; 
- and a computer including a processor which performs, acquiring the captured image including the recognition target from the camera; 
- using an identification model residing in a learning device to acquire a plurality of label candidates, each of the plurality of label candidates corresponding to the recognition target in response to the acquiring of the captured image, wherein the identification model being a model trained to identify an object in an image prior to acquisition of the captured image; 
- selecting a label among the plurality of label candidates to be proposed to a user for assignment to the captured image, wherein the selecting is performed based on scoring provided by the identification model; 
- outputting the selected label and appending the selected label on a display to provide additional display information; 
- and displaying, on the display, information on the selected label assigned to the captured image.
These limitations and their equivalents are recited in independent claims 1 and 10, making these claims allowable subject matter. Likewise claims 2-9 are dependent upon claim 1, and claims 11-18 are dependent on claim 10. The dependent claims encompass the limitations specified in the independent claims, and further amendments to those limitations render them as allowable subject matter as well. 

	Some closely related prior art references are listed previously: Waragai et al. (US PGPub US 2009/0232403 A1), hereby referred to as “Waragai”, Hisada et al. (US PGPub US 2016/0132731 Al), hereby referred to as “Hisada”, Tsao (US PGPub US 2015/0131897 A1, hereby referred to as “Tsao”), and the references cited in form PTO-1449.  None of the references teaches the method recited in claim 10, nor the systems recited in claim 1 and claim 19.  Especially, Waragai and Hisada were the most relevant references, and were used in an obviatory rejection for the claimed features. Applicant’s amendments to clarify the intended scope overcomes the use of the prior art of record. Specifically, clarification on  the identification model being a model trained to identify an object in an image prior to acquisition of the captured image which resides in a learning device, and using the “identification model to acquire a plurality of label candidates, each of the plurality of label candidates corresponding to the recognition target in response to the acquiring of the captured image”, distinguishes the prior art from the claimed features. The categories of Hisada are pre-established categories with a pre-established set of labels, and does not obviate the amended features for a dynamic, adaptive identification model that can learn to identify the type of object, and which further acquires a plurality of label candidates in response the acquisition of the captured image. Tsao does not obviate the amended features, and an updated search did not result in the determination of any prior art as being pertinent to the claimed invention. As a result, the prior art does not teach the recited limitations alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

July 12, 2022


	/TAHMINA N ANSARI/               Primary Examiner, Art Unit 2662